988 F.2d 121
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.THE ROYAL INSURANCE COMPANY, Plaintiff-Appellant,v.WESTWOOD TRANSPACIFIC SERVICE, Burlington Northern RailroadCompany, In Personam, M/V Hoegh Minerva, In Rem,Defendants-Appellees.
No. 91-35664.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Feb. 2, 1993.Decided Feb. 17, 1993.

Appeal from the United States District Court for the Western District of Washington;  No. CV-88-00832-WTM, Walter T. McGovern, Senior District Judge, Presiding.
AFFIRMED.
Before TANG, KOZINSKI and FERNANDEZ, Circuit Judges.

ORDER

1
Plaintiff Royal Insurance Company appeals from a judgment in favor of defendants Westwood Transpacific Service and Burlington Northern Railroad following a bench trial.   Royal argues that the district court erred in concluding that Royal failed to make out a prima facie case under the Carriage of Goods by Sea Act, 46 U.S.C. App. §§ 1300-1315, or the Carmack Amendment to the Interstate Commerce Act, now codified at 49 U.S.C. § 11707.   Further, Royal contends the district court erred in concluding that the carriers were not negligent.   Having considered the parties' briefs and oral arguments, as well as the record, we conclude that the findings and conclusions of the district court were not erroneous.   The judgment is


2
AFFIRMED.